COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     John Matt Rembert v. Alnoor Malick and Shelina Malick

Appellate case number:   01-12-01086-CV

Trial court case number: 2009-03407

Trial court:             189th District Court of Harris County

        Appellant, John Matt Rembert, proceeding pro se, has filed a motion to dismiss the
appeal and expedite the mandate. However, the motion does not include a certificate of service,
indicating that the motion was served on the parties to the appeal or their counsel. See TEX. R.
APP. P. 9.5(a) (requiring service of all documents), 9.5(d) (requiring all documents to include
proof of service in form of acknowledgement of service by person served or certificate of
service), 9.5(e) (requiring certificate of service to state date and manner of service; name and
address of each person served; and, if person served is party’s attorney, name of party
represented by attorney). Further, the motion does not include a certificate of conference,
indicating that Rembert conferred or attempted to confer with the other parties to the appeal
about the merits of the motion. See TEX. R. APP. P. 10.1(a)(5) (requiring motion to include
certificate of conference). Accordingly, we dismiss Rembert’s motion to dismiss the appeal and
expedite the mandate.

       Nevertheless, the Court will consider any future motion filed in compliance with the
Texas Rules of Appellate Procedure.

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually     Acting for the Court

Date: June 9, 2015